Citation Nr: 1533266	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  11-31 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disability.

2.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease (DJD).

3.  Entitlement to a rating in excess of 10 percent for left knee DJD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1980 to October 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Philadelphia, Pennsylvania Department of Veteran Affairs (VA) Regional Office (RO) that granted service connection for right and left knee DJD, each rated 10 percent, from December 29, 2009, and denied service connection for a psychiatric disability.  In May 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

An April 2015 rating decision denied the Veteran a total disability rating based on individual unemployability (TDIU) due to service connected disability.  He has not yet filed a notice of disagreement with that determination.  Therefore, the matter of entitlement to a TDIU rating is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record found that further development of evidence is necessary for VA to fulfill its obligation to assist the claimant.  Pertinent records appear to be outstanding.  Specifically, the most recent records of VA treatment in the record are dated in October 2011; the record shows the Veteran receives ongoing treatment for his service-connected disabilities at the Coatesville VA Medical Center (MC).  Thus, approximately four years of treatment records appear to be outstanding.  In addition, at the May 2015 hearing, the Veteran indicated that he has been receiving Social Security benefits for his right and left knee disabilities since 2010.  The record reflects a 2008 award of SSA benefits for a back disorder, but there is no record of any further award that encompasses the knee disabilities.  As all SSA records are constructively of record, they must be secured.

In addition, the Veteran has not been afforded an examination in conjunction with his claim of service connection for a psychiatric disability.  VA treatment records note several psychiatric diagnoses (depression NOS, anxiety NOS, and adjustment disorder).  At the May 2015 hearing, the Veteran alleged that his current psychiatric disability is related to his general dissatisfaction with the entirety of his military experience.  He has also raised a claim of service connection for a psychiatric disability as secondary to his service-connected disability.  Under such circumstances, the low threshold standard for determining when VA must provide an examination to assess the nature and likely etiology of the claimed disability is met.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Finally, the Board notes that the Veteran was afforded January 2010 and November 2014 examinations in conjunction with his increased rating claims.  Neither examination found instability; both noted that the Veteran required the use of knee braces.  At the May 2015 hearing, the Veteran indicated that he was provided two knee braces.  As braces are ordinarily prescribed for instability, their required use appears inconsistent with the findings that there is none, and the inconsistency must be resolved.  Accordingly, and as updated records which were not considered on previous examinations are being sought, the Board finds that a contemporaneous examination, that considers the entire, updated disability picture, is needed to assess the current severity of the Veteran's knee disabilities.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure complete copies of any (and all) records of VA evaluations and/or treatment the Veteran has received for right and left knee, and psychiatric disabilities (i.e., any records that are not already associated with the record), that specifically include all records dated since October 2011.

2. The AOJ should ascertain whether subsequent to the 2008 SSA determination awarding the Veteran SSA disability benefits based on back disability there has been (as alleged) another SSA determination awarding him disability benefits based on knee disability from 2010, and if so, the AOJ should secure from SSA complete copies of such further award, and of the entire record upon which the determination was made.  If such records are unavailable, the reason for their unavailability must be explained for the record.

3. Thereafter, the AOJ should arrange for a psychiatric examination of the Veteran to determine the nature and likely etiology of his variously diagnosed psychiatric disability.  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed necessary must be ordered.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Please identify, by diagnosis, each psychiatric disability entity found.  The examiner must reconcile the findings with any conflicting opinions regarding the diagnosis and etiology of the Veteran's psychiatric disability already in the record.  The examiner should specifically discuss the diagnoses of adjustment disorder, depression, and anxiety noted in VA treatment records. 

b. Please identify the likely etiology of each psychiatric disability entity diagnosed.  The examiner must indicate whether it is at least as likely as not (a 50 % or better probability) that the entity diagnosed is related directly to the Veteran's military service, or was caused or aggravated by a service-connected disability.

The examiner must include rationale with all opinions.

4. The AOJ should also arrange for an orthopedic examination of the Veteran to determine the current severity of his service-connected right and left knee disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner must identify all right and left knee pathology found and describe in detail associated impairment of function.  Any tests or studies indicated (specifically including range of motion studies and tests for instability) should be completed.  The examiner should note whether there are further functional limitations due to pain, weakness, fatigue, and/or incoordination.  If knee instability is not found, the examiner should explain why VA has provided the Veteran knee braces, which he apparently uses.  

The examiner must include rationale with all opinions.

5. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

